

Exhibit 10.1




RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this “Agreement”), entered into on January 18, 2018
and dated as of January 14, 2018, by and between Lexington Realty Trust, with
its principal place of business at One Penn Plaza, Suite 4015, New York, NY
10119-4015 (the “Company”), and Richard J. Rouse, residing at the address set
forth on the signature page hereof (“Executive”).
WHEREAS, Executive is employed by the Company as its Vice Chairman, Chief
Investment Officer and Advisory Trustee pursuant to that certain Employment
Agreement, dated as of January 15, 2015 (the “Employment Agreement”);
WHEREAS, Executive desires to retire from employment with the Company on January
14, 2018 (the “Retirement Date”); and
WHEREAS, to facilitate Executive’s transition, Executive agrees to make himself
available to provide services to the Company on the terms and conditions set
forth herein.
Accordingly, the parties hereto agree as follows:
1.
Retirement.



a.Employment Agreement. The Employment Agreement terminated by its terms on
January 14, 2018 and Executive agrees that no amounts shall be due under the
Employment Agreement.
b.Retirement. Executive shall retire from employment with the Company and its
subsidiaries and affiliates (collectively, the “Company Group”) on the
Retirement Date. Executive shall continue to receive Executive’s current annual
base salary in the amount of $530,000 per year (the “Base Salary”) and
healthcare benefits in accordance with the Company’s usual and customary payroll
and benefits practices (it being understood that the amount of the Base Salary
shall not be increased prior to the Retirement Date) through the Retirement
Date. In that regard, as of the Retirement Date, (i) Executive’s position as
Vice Chairman of the Company, (ii) Executive’s position as Advisory Trustee of
the Board of Trustees of the Company (the “Board”), and (iii) all other officer
positions, directorships, trusteeships and other positions that Executive holds
with the Company Group shall terminate.
c.Separation Payment. Subject to Executive’s compliance with the terms and
conditions of this Agreement, the Company shall make a lump sum payment to
Executive in the amount of $278,400 on or about January 31, 2018 (the
“Separation Payment”). The Separation Payment is subject to Executive’s signing
and not revoking the Release Agreement substantially in the form attached hereto
as Exhibit A (the “Release Agreement”); provided that the Release Agreement is
effective within 30 days following the Retirement Date. The Separation Payment
shall not be paid to Executive unless the Release Agreement becomes effective in
accordance with the deadline specified in the preceding sentence.






1

--------------------------------------------------------------------------------




d.2017 Annual Cash Incentive. Executive received an annual cash incentive award
for 2017 in the amount of $685,000 paid on January 12, 2018. Executive shall not
participate in the Company’s annual long-term incentive plan or its annual cash
incentive plan for 2018 or thereafter.
2. Equity-Based Awards. With respect to restricted stock awards subject to
time-based vesting conditions (the “Time-Based Awards”) or performance-based
vesting conditions (the “Performance-Based Awards”) and the applicable award
agreements thereunder, subject to Executive’s (a) timely execution and
non-revocation of the Release Agreement and (b) compliance in all material
respects with the obligations and covenants under this Agreement:
a.Accelerated Vesting of Time-Based Awards. All of the Time-Based Awards granted
to Executive prior to the Retirement Date that are scheduled to vest after the
Retirement Date shall vest on the day immediately prior to the Retirement Date.
This Section 2(a) shall supersede the vesting provisions of the award agreements
evidencing Executive’s Time-Based Awards granted prior to the Retirement Date.
b.2016 Performance-Based Awards. The Performance-Based Awards granted to
Executive in January 2016 (the “2016 PBAs”) shall continue to vest in accordance
with the applicable award agreement. Upon vesting of any of 2016 PBAs, accrued
dividend payments in respect of such awards shall be paid to Executive in
accordance with the terms of the applicable award agreement. This Section 2(b)
shall supersede the vesting provisions of the applicable award agreement.
c.2017 Performance-Based Awards. The Performance-Based Awards granted to
Executive in January 2017 (the “2017 PBAs”) shall be forfeited and terminate on
January 18, 2018.
3.Consulting.
a.Consulting Period and Services. Commencing on the Retirement Date and ending
on the 12-month anniversary thereof (the “Consulting Period”), Executive shall
make himself available to consult with the Company as reasonably requested by
the Company from time to time to (i) transition Executive’s day-to-day duties to
other executives of the Company, (ii) review and provide advice on potential
real property investments by the Company, (iii) pursue a sale of the assets
owned by Rehab Humble Lessee L.P. and BP Lessee L.P., and (iv) pursue land
parcels for development of industrial build-to-suit facilities with developer
partners (collectively, the “Services”). The Company will use commercially
reasonable, good faith efforts to cooperate with the Executive’s performance of
the Services; provided, that under no circumstances shall Executive be under the
supervision or control of the Company in performing the Services and in no event
shall the Company have any liability for any rejection of an offer to purchase
the assets or opportunities described in clause (iii) or (iv). Executive shall
not have a title and shall have no authority to bind any member of the Company
Group. Executive shall copy one of the Company’s Executive Vice Presidents on
any correspondence with third-parties in performing the Services and Executive
shall us reasonable efforts to invite an Executive Vice President, with
reasonable notice, to any meeting (in-person or by teleconference) with any
third-parties in performing the Services. Executive agrees to abide by the
Company’s applicable policies (as the




2

--------------------------------------------------------------------------------




same may be amended by the Company from time to time) in performing the
Services, including, without limitation, the Company’s Code of Business Conduct
and Ethics.
b.Consulting Fee, Profit Participation and Expense Reimbursement. In exchange
for the Services during the Consulting Period:
i.The Company agrees to pay Executive an annual fee of $530,000 (the “Annual
Fee”) paid in equal monthly installments during the Consulting Period.
ii.The Company shall pay, or cause Lexington Realty Advisors, Inc. (“LRA”) to
pay, to Executive 25% of the net proceeds received (1) by the Company between
the date of this Agreement and December 31, 2019 from its promoted interest in
Rehab Humble Lessee L.P. and BP Lessee L.P. and (2) by LRA between the date of
this Agreement and December 31, 2019 from the incentive fee under that certain
Investment Advisory and Asset Management Agreement, dated as of August __, 2000,
as amended from time to time, between AGAR International Holdings Ltd. and LRA;
provided, that any such payments shall exclude the payment of any amounts
currently being held back under applicable agreements. Notwithstanding the
foregoing, such payments, if any, (1) shall be made in a lump sum on or about
January 15, 2020, and (2) the amount of such lump sum payment shall not exceed
$795,000.
iii.The Company and Executive shall endeavor to enter into a mutually agreeable
written agreement for an appropriate level of participation by Executive in any
profit, over an acceptable return to the Company, received by the Company from
the development of land parcels sourced by the Executive and acquired by the
Company in 2018 and 2019.
iv.The Executive shall be reimbursed by the Company for all reasonable expenses
actually incurred by Executive in connection with the performance of the
Services in accordance with policies established by the Company from time to
time and upon receipt of appropriate documentation.
v.Except as to the amounts set forth in this Section 3, no other payment or
benefits shall be due or payable to Executive for the Services. The Company may
terminate Executive’s service for Cause (as defined in the Employment Agreement)
prior to the expiration of the Consulting Period, and in such event Executive
shall forfeit Executive’s right to receive any amounts owed hereunder.
vi.If Executive timely elects continued coverage for Executive and Executive’s
spouse under one or more fully-insured group health plans sponsored by the
Company, the Company shall pay or reimburse Executive’s COBRA premiums through
January 15, 2020 or the date Executive ceases to be eligible for COBRA coverage,
if earlier. Alternatively, at the Executive’s election, the Company may
reimburse Executive for a Medicare supplement insurance policy through January
15, 2020 for Executive and Executive’s spouse.
vii.Any payment hereunder may be deferred, upon agreement of the Company, to the
extent necessary to preserve deductibility under Section 162(m) of the Internal




3

--------------------------------------------------------------------------------




Revenue Code of 1986, as amended. Amounts deferred pursuant to this paragraph
shall be paid to Executive in the first calendar year or years in which the
Company reasonably believes making such payment or payments will not result in
the loss of a deduction under Section 162(m) of the Internal Revenue Code of
1986, as amended.
c.Office Space. Executive shall relinquish his current office space on the
Retirement Date, but the Company shall provide Executive with temporary space as
necessary during the Consulting Period in the Company’s New York, NY office.
d.Status as an Independent Contractor. In all matters relating to the Services,
nothing under this Agreement shall be construed as creating any partnership,
joint venture or agency between the Company and Executive or to constitute
Executive as an agent, employee or representative of the Company. Executive
shall act solely as an independent contractor and, as such, is not authorized to
bind any member of the Company Group to third parties. Consequently, Executive
shall not be entitled to participate during the Consulting Period in any of the
employee benefit plans, programs or arrangements of the Company Group in
Executive’s capacity as a consultant or otherwise (this does not reduce any
rights Executive may have under COBRA). Executive shall be responsible for and
pay all taxes, including, without limitation, self-employment taxes and taxes
under Section 409A of the Internal Revenue Code of 1986, as amended, related to
the receipt of compensation in connection with the provision of the Services.
Executive shall not make any public statements concerning the Services that
purport to be on behalf of the Company Group, in each case without prior consent
from the Company.
e.Restrictive Covenants. Subject to Section 6 of this Agreement, the covenants
and agreements set forth in Section 7 of the Employment Agreement (the
“Restrictive Covenants”) are incorporated herein by reference as if such
provisions were set forth herein in full; provided, however, that clause (x) of
Section 7(a) is hereby amended to read as follows: “(x) the scope of businesses
and the jurisdictions and marketing areas within which the Executive has agreed
not to compete pursuant to clause (a)(i) of this Section 7 shall, for any
challenged activity of the Executive, be determined as of as of last day of the
Consulting Period, provided further that the restricted activities shall include
activities that were under active consideration or were in planning by the
Company as of that date”. Notwithstanding the foregoing, the Company and
Executive agree that (i) Executive shall be subject to the Restrictive Covenants
at all times during the Consulting Period, (ii) the one-year post-termination
period applicable to the non-competition and non-solicitation covenants in
Section 7 of the Employment Agreement shall not expire on the one-year
anniversary of the Retirement Date but shall instead expire on the one-year
anniversary of the Consulting Period.
4.No Other Compensation or Benefits. Except as otherwise specifically provided
herein or as required by the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or other applicable law, Executive shall not be entitled to any
compensation or benefits or to participate in any past, present or future
employee benefit plans, programs or arrangements of the Company Group on or
after the Retirement Date.


5. Covenants and Agreements.






4

--------------------------------------------------------------------------------




a.Non-Disparagement. Subject to Section 6 below, Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically any comment that Executive knows or
reasonably should know is critical in any material respect of the Company Group
or any of its trustees, directors or officers or is otherwise detrimental in any
material respect to the business or financial prospects or reputation of the
Company Group.
b. Return of Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, including, without
limitation, any Company issued technology or equipment, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s performance of the
Services, without the prior written consent of the Company. No later than the
end of the Consulting Period, such items, including any copies or other
reproductions thereof, shall be promptly returned by Executive to the Company
(or, if requested by the Company, destroyed by Executive).
6.Confidential Disclosure in Reporting Violations of Law or in Court Filings.
Executive acknowledges and the Company agrees that Executive may disclose
“confidential information” (as such term is used in the Company’s Code of
Business Conduct and Ethics, as the same may be amended by the Company) in
confidence, directly or indirectly, to federal, state, or local government
officials or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or regulation or making other disclosures that are
protected under the whistleblower provisions of state or federal laws or
regulations. Executive may also disclose Confidential Information in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal. Nothing in this Agreement is intended to conflict with federal law
protecting confidential disclosures of a trade secret to the government or in a
court filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b). The
parties agree that this Agreement will be filed publicly with the Securities and
Exchange Commission (the “SEC”).
7.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
shall be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A as determined by the Company based on the
advice of its tax advisor. If amounts payable under this Agreement do not
qualify for exemption from Section 409A at the time of




5

--------------------------------------------------------------------------------




Executive’s separation from service and therefore are deemed deferred
compensation subject to the requirements of Section 409A on the date of such
separation from service, then if Executive is a “specified employee” under
Section 409A, as determined by the Company based on the advice of its tax
advisor, on the date of Executive’s separation from service, payment of the
amounts hereunder shall be delayed for a period of six months from the date of
Executive’s separation from service if required by Section 409A. The accumulated
postponed amount shall be paid in a lump sum within 10 days after the end of the
six-month period. Based on the foregoing, it is currently contemplated that the
release of shares from the rabbi trust benefiting the Executive will occur no
earlier than six months after the Executive’s separation from service, which
under this agreement is January 15, 2019. If Executive dies during the
postponement period prior to payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to Executive’s estate within
10 days after the date of Executive’s death.
8.Miscellaneous.
a.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
b.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to:
Richard J. Rouse
at the address set forth on the signature page hereof.




6

--------------------------------------------------------------------------------




Either party may change its address for notices in accordance with this Section
by providing written notice of such change to the other party.
c.Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties agree that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Agreement shall lie in the state or federal courts located in
New York County, New York and each of the parties expressly waives any right to
contest such venue for any reason whatsoever.
d.Assignability. The Executive may not assign Executive’s interest in or
delegate Executive’s duties under this Agreement. This Agreement is personal to
the Executive, and the services to be rendered by Executive under this Agreement
must be rendered by Executive and no other person. The Executive represents and
warrants to the Company that the Executive has no contracts or agreements of any
nature that the Executive has entered into with any other person, firm or
corporation that contain any restraints on the Executive’s ability to perform
his obligations under this Agreement. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
Notwithstanding anything else in this Agreement to the contrary, (1) the Company
will assign this Agreement to and all rights hereunder shall inure to the
benefit of any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger or consolidation, (2) if Executive dies prior to the completion of any
payment obligations of the Company to Executive hereunder, the payments and
benefits due to Executive under this Agreement shall be paid to Executive’s
estate within the timeframes set forth in this Agreement and any/all obligations
required from Executive to receive such payments and benefits shall be deemed
fulfilled.
e.Entire Agreement. This Agreement, including its incorporated Exhibit A,
constitutes the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s employment, termination of employment, severance benefits or the
other subject matters of this Agreement are superseded in their entirety by this
Agreement.
f.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
g.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.
h.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.




7

--------------------------------------------------------------------------------






i.Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.


j.Survivability. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.


k.Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.
[Signature Page Follows]
 








8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


 
Lexington Realty Trust
 
 
 
 
 
 
 
By:
/s/ T. Wilson Eglin
 
 
Name: T. Wilson Eglin
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
/s/ Richard J. Rouse
 
Executive: Richard J. Rouse





Executive’s Address:


11 Kanes Lane
Huntington Bay, NY 11743


















[Signature Page to Retirement Agreement]






9

--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (this “Agreement”), dated as of                     ,
201__, by and between Lexington Realty Trust, with its principal place of
business at One Penn Plaza, Suite 4015, New York, NY 10119-4015 (the “Company”),
and Richard J. Rouse, residing at the address set forth on the signature page
hereof (“Executive”). Capitalized terms used herein but not defined shall have
the meanings set forth in the Retirement Agreement, dated as of January 14, 2018
(the “Retirement Agreement”), by and between the Company and Executive.
WHEREAS, the Retirement Agreement sets forth the terms and conditions of
Executive’s retirement from employment with the Company effective as of
Retirement Date (as defined in the Retirement Agreement); and
WHEREAS, the Retirement Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with Executive’s
retirement, Executive shall fully and finally release the Company Group from all
claims relating to Executive’s employment relationship with the Company and the
termination of such relationship.
Accordingly, the parties hereto agree as follows:
1.
Release.

a.General Release. In consideration of the Company’s obligations under the
Retirement Agreement and for other valuable consideration, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, trustees, directors and agents (collectively, the “Released
Parties”) from any and all claims, actions and causes of action (collectively,
“Claims”), including, without limitation, any Claims arising under (a) the
Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but
excluding from this release any right Executive may have to receive a monetary
award from the SEC as an SEC Whistleblower, pursuant to the bounty provision
under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or
directly from any other federal or state agency pursuant to a similar program,
or (b) any applicable federal, state, local or foreign law, that Executive may
have, or in the future may possess arising out of (x) Executive’s employment
relationship with and service as a trustee, director, employee, officer or
manager of the Company Group, and the termination of such relationship or
service, or (y) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof; provided, however, that the
release set forth in this Section 1(a) shall not apply to (i) the obligations of
the Company under the Retirement Agreement and (ii) the obligations of the
Company to continue to provide trustee/director and officer indemnification to
Executive as provided in the declaration of trust, bylaws or other governing
documents for the Company. Executive further agrees that the payments and
benefits described in the Retirement Agreement shall be in full satisfaction of
any and all claims for payments or benefits, whether express or implied, that
Executive may have against the Company Group arising out of Executive’s
employment relationship, Executive’s service as a trustee,




1

--------------------------------------------------------------------------------




director, employee, officer or manager of the Company Group and the termination
thereof. The provision of the payments and benefits described in the Retirement
Agreement shall not be deemed an admission of liability or wrongdoing by the
Company Group. This Section 1(a) does not apply to any Claims that Executive may
have as of the date Executive signs this Agreement arising under the federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). Claims arising under ADEA are
addressed in Section 1(b) of this Agreement.
b.Specific Release of ADEA Claims. In consideration of the payments and benefits
provided to Executive under the Retirement Agreement, Executive hereby releases
and forever discharges the Company Group and each of their respective officers,
employees, trustees, directors and agents from any and all Claims that Executive
may have as of the date Executive signs this Agreement arising under ADEA. By
signing this Agreement, Executive hereby acknowledges and confirms the
following: (a) Executive is hereby advised by the Company in connection with
Executive’s termination to consult with an attorney of Executive’s choice prior
to signing this Agreement and to have such attorney explain to Executive the
terms of this Agreement, including, without limitation, the terms relating to
Executive’s release of claims arising under ADEA; (b) Executive has been given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of Executive’s choosing with respect thereto; and
(c) Executive is providing the release and discharge set forth in this
Section 1(b) only in exchange for consideration in addition to anything of value
to which Executive is already entitled.
c.Representation. Executive hereby represents that Executive has not instituted,
assisted or otherwise participated in connection with, any action, complaint,
claim, charge, grievance, arbitration, lawsuit or administrative agency
proceeding, or action at law or otherwise against any member of the Company
Group or any of their respective officers, employees, trustees, directors,
shareholders or agents.
2.Cessation of Payments. In the event that Executive (a) files any charge,
claim, demand, action or arbitration with regard to Executive’s employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of the Retirement Agreement or failure to honor the
obligations set forth therein or (b) breaches any of the covenants or
obligations contained in or incorporated into the Retirement Agreement, the
Company shall be entitled to cease making any payments due pursuant to the
Retirement Agreement.
3.Voluntary Assent. Executive affirms that Executive has read this Agreement,
and understands all of its terms, including the full and final release of claims
set forth in Sections 1(a) and 1(b). Executive further acknowledges that
(a) Executive has voluntarily entered into this Agreement; (b) Executive has not
relied upon any representation or statement, written or oral, not set forth in
this Agreement; (c) the only consideration for signing this Agreement is as set
forth in the Retirement Agreement; and (d) this document gives Executive the
opportunity and encourages Executive to have this Agreement reviewed by
Executive’s attorney and/or tax advisor.






2

--------------------------------------------------------------------------------




4. Revocation. This Agreement may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Agreement (the “Revocation
Period”). In the event of any such revocation by Executive, all obligations of
the Company under the Retirement Agreement shall terminate and be of no further
force and effect as of the date of such revocation. No such revocation by
Executive shall be effective unless it is in writing and signed by Executive and
received by the Company prior to the expiration of the Revocation Period.
5.Miscellaneous.
a.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
b.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to:
Richard J. Rouse
at the address set forth on the signature page hereof.
Either party may change its address for notices in accordance with this
Section 5(b) by providing written notice of such change to the other party.
c.Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties agree that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Agreement shall lie in the state




3

--------------------------------------------------------------------------------




or federal courts located in New York County, New York and each of the parties
expressly waives any right to contest such venue for any reason whatsoever.


d.Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
legal representatives, successors and, in the case of a sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company, the Company’s assigns.
e.Entire Agreement. This Agreement and the Retirement Agreement constitute the
entire agreement between the parties, and all prior understandings, agreements
or undertakings between the parties concerning Executive’s termination of
employment or the other subject matters of this Agreement (including, without
limitation, the Executive Severance Policy Agreement) are superseded in their
entirety by this Agreement.
f.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
g.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.
h.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.
i.Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.
[Signature Page Follows]
 








4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.     
 
Lexington Realty Trust
 
 
 
 
 
 
 
By:
 
 
 
Name: T. Wilson Eglin
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
Executive: Richard J. Rouse





Executive’s Address:


11 Kanes Lane
Huntington Bay, NY 11743
















 
[Signature Page to Release Agreement]






5